United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
      ___________

      Nos. 06-1928
      ___________

United States of America,              *
                                       *
            Appellee,                  *
                                       *
      v.                               *
                                       *
Tina Leigh Brown,                      *
                                       *
           Appellant.                  *
      ___________
                                           Appeals from the United States
      Nos. 06-2091                         District Court for the Eastern
      ___________                          District of Arkansas.

United States of America,              *
                                       *
            Appellee,                  *
                                       *
      v.                               *
                                       *
Shanna Carol Moore,                    *
                                       *
            Appellant.                 *
                                  ___________

                             Submitted: January 8, 2007
                                Filed: February 26, 2007
                                 ___________

Before WOLLMAN, BEAM, and MELLOY, Circuit Judges.
                          ___________

BEAM, Circuit Judge.
       Tina Brown and Shanna Moore appeal their convictions for wire fraud and
conspiracy. In this appeal, the sole issue is whether the district court1 erred by
refusing to give a good-faith jury instruction. We affirm.

I.    BACKGROUND

      Brown and Moore ran a mortgage broker business called Guaranty Lending in
Bryant, Arkansas. Mortgage brokers help (some) prospective home buyers obtain
funding for home purchases. The mortgage broker obtains the loan application, assists
with the loan contract, obtains the buyer's credit history and employment
documentation, and ascertains whether the buyer has adequate funds for the down
payment. The mortgage broker transmits all of these documents in an application
package to the prospective lending institution.

       The government charged Brown, Moore and others for their alleged
participation in a scheme to defraud lenders by submitting false information in order
to get the institutions to lend more money than homes were worth. To accomplish
this, Guaranty Lending submitted application packages to lenders that contained false
and forged documents.

      At trial, co-defendants (associates who funneled business to Guaranty Lending),
who had entered pleas of guilty to similar charges, testified that Brown and Moore
involved themselves in the scheme by helping these associates forge and create
support documents for the loan packages and directing them to falsify qualifying
information on the applications. A Guaranty Lending employee also testified that
Brown and Moore had asked her to forge documents and create false documents for


      1
        The Honorable James M. Moody, United States District Judge for the Eastern
District of Arkansas.

                                         -2-
the application packages. Brown and Moore's defense at trial was that they did not
know that any of this wrongful conduct was occurring. They stated that employees
or associates who testified to the contrary were lying. Brown and Moore also asserted
that the lending companies were under an independent obligation to verify the
truthfulness of the loan applications, shielding Brown and Moore from liability for
any damage that occurred to the lenders as a result of false information.

       At the close of the evidence, Brown and Moore requested a good-faith jury
instruction. The government objected, arguing that the proposed instruction misstated
the law, and that Brown and Moore had not relied upon a good-faith defense at trial.
The district court agreed with this latter point and declined to give the instruction.
The district court also decided that the proposed instruction was unnecessary in light
of the remainder of the instructions, which instructed the jury that in order to return
a guilty verdict, it had to find that Brown and Moore knowingly adopted the fabricated
material or prepared it themselves.

       Brown and Moore were convicted of conspiracy to commit wire fraud, as well
as several counts of wire fraud. They were each sentenced to eighteen-months'
imprisonment, and a joint and several restitution order for just under $500,000. On
appeal, Brown and Moore challenge the district court's denial of their proffered good-
faith instruction.

II.   DISCUSSION

       We generally review the district court's jury instructions, and its decisions about
whether or not to give proffered instructions, for an abuse of discretion. United States
v. Gladney, No. 06-1785, 2007 WL 284328, at *4 (8th Cir. Feb. 2, 2007); United
States v. Ervasti, 201 F.3d 1029, 1041 (8th Cir. 2000) (reviewing a district court's
refusal to give a good-faith instruction for an abuse of discretion).



                                           -3-
      Brown and Moore requested the following instruction:

      One of the issues in this case is whether defendants acted in good faith.
      Good faith is a complete defense to the charges of conspiracy and wire
      fraud if it is inconsistent with a willful criminal intent to defraud, which
      is an essential element of the charge.

      Evidence that defendant acted in good faith may be considered by you,
      together with all the other evidence, in determining whether or not the
      defendants acted with a willful criminal intent to defraud.

       The district court declined to give this instruction. However, the district court
did instruct the jury that defendants had to act intentionally to join and participate in
the conspiracy, that they must have voluntarily devised a scheme with the intent to
defraud the lenders, and that to be convicted of wire fraud, the defendants had to act
"knowingly and with the intent to deceive." In other words, the jury was instructed
on more than one occasion that defendants had to have acted "knowingly, voluntarily,
and intentionally" in order to be found guilty of both the conspiracy and the wire fraud
counts.

       Jury instructions are acceptable if, taken as a whole, they adequately apprise the
jury of the essential elements of the offenses charged and the burden of proof required
of the government. United States v. Rice, 449 F.3d 887, 895 (8th Cir.), cert. denied,
127 S. Ct. 601 (2006). We find that the district court's instructions adequately advised
the jury of the elements of the offenses, the government's burden, and even the
defendants' theory of defense, albeit without the actual words "good faith." United
States v. Sanders, 834 F.2d 717 (8th Cir. 1987), is nearly indistinguishable. In it,
Sanders proffered, but was denied, a good-faith jury instruction in his trial for criminal
conversion and making a false statement to a federal agency. Sanders argued that
because he was accused of specific intent crimes, it was error for the district court to
refuse to "direct the jury's attention with sufficient specificity" to the good-faith


                                           -4-
defense, even though the court had correctly instructed the jury on willfulness, intent
and the remaining elements of the crimes. Id. at 719. We disagreed, holding that the
trial court did not err in denying the proffered instruction because the court had
sufficiently instructed the jury that it must have found specific intent to defraud in
order to convict. Id. Similarly, the district court's instructions in this case amply
described the specific intent necessary for Brown and Moore to be convicted of
conspiracy to commit wire fraud and wire fraud.

       Brown and Moore cite United States v. Casperson, 773 F.2d 216 (8th Cir.
1985), in support of their arguments. In it, we found that the trial court's specific
intent instruction was not sufficient to cover the substance of the defendants' good-
faith defense, and that the trial court erred in refusing to give the proffered good-faith
instruction. Id. at 223. Casperson is distinguishable because we find that in this case,
the instructions given adequately covered the same ground that any good-faith
instruction would have covered.

       "The essence of a good-faith defense is that one who acts with honest intentions
cannot be convicted of a crime requiring fraudulent intent." United States v. Sherer,
653 F.2d 334, 338 (8th Cir. 1981). Based on the instructions given in this case and
the resulting jury verdict, the jury necessarily found that Brown and Moore did not act
with honest intentions in their transactions with the lenders. The instructions given
adequately insured that the jury appropriately considered this issue. Accordingly, we
find that the district court did not err in refusing to give the proffered good-faith
instruction.

III.   CONCLUSION

       We affirm the district court.
                       ______________________________



                                           -5-